DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-23 are pending and under consideration for this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-9, 11-15, 17, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 6-16, 18 of U.S. Patent No. 10,640,877 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1: claim 2 of 877 claims a method for cathodically protecting and/or passivating a metal section in an ionically conductive material, comprising: providing an anode for communication of an electrical current to the metal section in the ionically conductive material; a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy; electrically connecting one pole to the metal section, electrically connecting the other pole to the anode and placing the anode in ionic contact with the conically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section thus reducing a total amount of electrical energy; wherein replacement electrical energy is introduced into the storage component while in situ.

Claim 2: claim 3 of 877 claims the anode and the storage component are both at least partly contained in the ionically conductive material.

Claim 3: claim 4 of 877 claims the storage component is connected as a single unit with the anode.

Claim 5: claim 6 of 877 claims the replacement electrical energy is introduced by re-charging the storage component.

Claim 6: claim 7 of 877 claims the storage component is subsequently re-charged by a solar cell.

Claim 7: claim 8 of 877 claims the storage component is subsequently re-charged by a piezo-electrical cell.

Claim 8: claim 9 of 877 claims the storage component is subsequently automatically repeatedly re-charged.

Claim 9: claim 10 of 877 claims the storage component is subsequently re-charged by a recharging power supply which is an integral unit with the storage component.

Claim 11: claim 11 of 877 claims there is an electrical connection to allow charging of the storage component by a recharging power supply without current from the recharging power supply going to the metal section.

Claim 12: claim 12 of 877 claims the storage component is charged after installation while electrical connection to the metal section is maintained which acts to pass extra current to the metal section to passivate the metal section or reduce future current requirement to maintain passivity or mitigate corrosion of the metal section.

Claim 13: claim 18 of 877 claims the replacement electrical energy is introduced by replacing the storage component.

Claim 14: claim 13 of 877 claims the storage component is a cell or battery of cells.

Claim 15: claim 14 of 877 claims the storage component is a capacitor.

Claim 17: claim 15 of 877 claims the anode comprises stainless steel.

Claim 20: claim 16 of 877 claims said anode is collated with or is in electrical contact with a body of sacrificial anode material.

Claim 21: claim 14 of 877 claims a method for cathodically protecting and/or passivating a metal section in an ionically conductive material, comprising: providing an anode for communication of an electrical current to the metal section in the ionically conductive material; providing a capacitor for storage of electrical energy with two poles for communicating electrical current generated by release of the electrical energy; and electrically connecting one pole to the metal section, electrically connecting the other pole to the anode and placing the anode in ionic contact with the ionically conductive material such that the electrical current can flow from the capacitor through the electrical connection to the metal section.

Claim 22: claim 15 of 877 claims a method for cathodically protecting and/or passivating a metal section in an ionically conductive material, comprising: providing a stainless steel anode for communication of an electrical current to the metal section in the ionically conductive material; providing a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy; electrically connecting one pole to the metal section and electrically connecting 

Claim 23: claim 18 of 877 claims a method for cathodically protecting and/or passivating a metal section in an ionically conductive material, comprising: providing an anode for communication of an electrical current to the metal section in the ionically conductive material; providing a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy; . electrically connecting one pole to the metal section and electrically connecting the other pole to the anode and placing the anode in ionic contact with the ionically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section; locating the storage component in a container; and after a period of operation, replacing the storage component in the container with a replacement storage component to provide additional electrical energy.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11, 13, 14, 16-20, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sergi et al (US 2014/0021062 A1). 

Claim 1: Sergi discloses a method for cathodically protecting a metal section in an ionically conductive material (see e.g. abstract of Sergi), comprising: 
providing an anode for communication of an electrical current to the metal section in the ionically conductive material (see e.g. #12 on Fig 1 of Sergi), 
a storage component of electrical energy (see e.g. #14 on Fig 1 of Sergi) with two poles for communicating electrical current generated by release of the electrical energy (see e.g. #15 and #16 on Fig 1 of Sergi), 
electrically connecting one pole to the metal section (see e.g. #16 and #235 on Fig 1 of Sergi), electrically connecting the other pole to the anode (see e.g. #15, #233, #234 on Fig 1 of Sergi), and placing the anode in ionic contact with the ionically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section thus reducing a total amount of electrical energy (see e.g. [0118] of Sergi), 
wherein replacement electrical energy is introduced into the storage component while in situ (see e.g. [0087] of Sergi).

Claim 5: Sergi discloses that the replacement electrical energy is introduced by re-charging the storage component (see e.g. [0087] of Sergi).

Claim 11: Sergi discloses that there is an electrical connection to allow charging of the storage component by a recharging power supply without current from the recharging power supply going to the metal section (the current just goes to the power supply for recharging, see e.g. [0087] of Sergi).

Claim 13: Sergi discloses that the replacement electrical energy is introduced by replacing the storage component (see e.g. [0087] of Sergi).

Claim 14: Sergi discloses that the storage component is a cell or battery of cells (see e.g. [0087] of Sergi).

Claim 16: Sergi discloses that the anode comprises a material which is not less noble than the metal section (see e.g. [0069] of Sergi). 

Claim 17: Sergi discloses that the anode comprises stainless steel (see e.g. [0069] of Sergi).

Claim 18: Sergi discloses that the anode comprises a material which is less noble than the metal section so that it is sacrificial (see e.g. [0069] of Sergi).

Claim 19: Sergi discloses that the anode and the storage component is arranged such that, when the storage component is discharged, the sacrificial anode operates such that electrons can flow from the anode through the electrical connection to the metal section (see e.g. [0068] of Sergi). 

Claim 20: Sergi discloses that said anode is collated with or is in electrical contact with a body of sacrificial anode material (see e.g. [0070] lines 1-2 of Sergi). 

Claim 22: Sergi discloses a method for cathodically protecting a metal section in an ionically conductive material (see e.g. abstract of Sergi), comprising: 
providing a stainless steel anode (see e.g. [0069] and #12 on Fig 1 of Sergi) for communication of an electrical current to the metal section in the ionically conductive material, 
providing a storage component of electrical energy (see e.g. #14 on Fig 1 of Sergi) with two poles for communicating electrical current generated by release of the electrical energy (see e.g. #15 and #16 on Fig 1 of Sergi), 
electrically connecting one pole to the metal section (see e.g. #16 and #235 on Fig 1 of Sergi) and electrically connecting the other pole to the stainless steel anode (see e.g. #15, #233, #234 on Fig 1 of Sergi) and placing the stainless steel anode in ionic contact with the ionically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0118] of Sergi).

Claim 23: Sergi discloses a method for cathodically protecting a metal section in an ionically conductive material (see e.g. abstract of Sergi), comprising: 
providing an anode for communication of an electrical current to the metal section in the ionically conductive material (see e.g. #12 on Fig 1 of Sergi), 
providing a storage component of electrical energy (see e.g. #14 on Fig 1 of Sergi) with two poles for communicating electrical current generated by release of the electrical energy (see e.g. #15 and #16 on Fig 1 of Sergi), 
electrically connecting one pole to the metal section (see e.g. #16 and #235 on Fig 1 of Sergi) and electrically connecting the other pole to the anode (see e.g. #15, #233, #234 on Fig 1 of Sergi) and placing the anode in ionic contact with the ionically conductive material (see e.g. #12 on Fig 1 of Sergi) such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0118] of Sergi), 
locating the storage component in a container (junction box, see e.g. [0087] of Sergi); 
and after a period of operation, replacing the storage component in the container with a replacement storage component to provide additional electrical energy (see e.g. [0087] of Sergi). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 6, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sergi in view of Burns (US 2015/0068919 A1).

Claim 6: Sergi does not explicitly teach that the storage component is subsequently re-charged by a solar cell. Sergi teaches that the system can include a solar cell (see e.g. [0088] of Sergi). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Sergi to use the solar panel to recharge the batteries because Burns teaches that solar cells are suitable systems for recharging batteries in cathodic protection systems. 

Claim 8: Sergi does not explicitly teach that the storage component is subsequently automatically repeatedly re-charged. Sergi teaches that the system can include a solar cell (see e.g. [0088] of Sergi). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns) which can allow for automatic and repeated recharging. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Sergi to use the solar panel to recharge the batteries because Burns teaches that solar cells are suitable systems for recharging batteries in cathodic protection systems. Additionally, it would have been obvious to a person having ordinary skill in the art at the time of filing to 

Claim 9: Sergi does not explicitly teach that the storage component is subsequently re-charged by a recharging power supply which is an integral unit with the storage component. Sergi teaches that the system can include a solar cell (see e.g. [0088] of Sergi). Burns teaches that batteries in cathodic protection systems can be charged using a solar cell integral with the system (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Sergi to use the solar panel to recharge the batteries because Burns teaches that solar cells are suitable systems for recharging batteries in cathodic protection systems.

Claim 10: Sergi does not explicitly teach that the storage component is subsequently re-charged by applying voltage between a first connection to the other pole of the storage component and a second connection to the metal section. Sergi teaches that the system can include a solar cell (see e.g. [0088] of Sergi). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns) wherein the storage component is subsequently re-charged by applying voltage between a first connection to the other pole of the storage component and a second connection to the metal section (see e.g. #12 [battery cables], #8 [metal section] and #13 [solar cell] of Sergi). It would have been obvious to a person having ordinary skill in 

Claim 12: Sergi does not explicitly teach that the storage component is charged after installation while electrical connection to the metal section is maintained which acts to pass extra current to the metal section to reduce future current requirement to mitigate corrosion of the metal section. Sergi teaches that the system can include a solar cell (see e.g. [0088] of Sergi). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns) wherein the storage component is subsequently re-charged by applying voltage between a first connection to the other pole of the storage component and a second connection to the metal section (see e.g. #12 [battery cables], #8 [metal section] and #13 [solar cell] of Sergi) which would maintain current to the metal section. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Sergi to use the solar panel to recharge the batteries because Burns teaches that solar cells are suitable systems for recharging batteries in cathodic protection systems.

Claim(s) 7, 15, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sergi in view of Galande et al (US 20150090607 A1).

Claim 7: Sergi does not explicitly teach that the storage component is subsequently re-charged by a piezo-electrical cell. Sergi teaches the storage device can be a battery 
In some embodiments, the charged energy storage device (e.g., battery) keeps the surface in a state of constant negative potential, thereby protecting it from corrosion. In some embodiments, energy conversion storage devices (e.g., solar cells, thermoelectrics or piezoelectrics) can be used to recharge the energy storage device (e.g., battery). Therefore, in some embodiments, the methods of the present disclosure provide a combination of energy storage-conversion hybrid that can effectively provide round-the-clock corrosion protection without the need for external intervention.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Sergi by using the piezoelectrics taught in Galande to recharge the battery because Galande teaches that these are suitable apparatus for recharging batteries in corrosion prevention systems.

Claim 15: Sergi does not explicitly teach that the storage component is a capacitor. Sergi teaches the storage device can be a battery (see e.g. [0087] of Sergi). Galande teaches a method for protecting metal from corrosion (see e.g. abstract of Galande) using a storage device to deliver current to the metal (see e.g. [0031] of Galande). Specially, Galande teaches “energy storage devices are selected from the group consisting of capacitors, supercapacitors, batteries, hybrids thereof, and combinations 

Claim 21: Sergi discloses a method for cathodically protecting a metal section in an ionically conductive material (see e.g. abstract of Sergi), comprising: 
providing an anode for communication of an electrical current to the metal section in the ionically conductive material (see e.g. #12 on Fig 1 of Sergi), 
providing a storage component for storage of electrical energy (see e.g. #14 on Fig 1 of Sergi) with two poles for communicating electrical current generated by release of the electrical energy (see e.g. #15 and #16 on Fig 1 of Sergi), and 
electrically connecting one pole to the metal section (see e.g. #16 and #235 on Fig 1 of Sergi), electrically connecting the other pole to the anode (see e.g. #15, #233, #234 on Fig 1 of Sergi), and placing the anode in ionic contact with the ionically conductive material such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0118] of Sergi). 

Sergi does not explicitly teach that the storage component is a capacitor. Sergi teaches the storage device can be a battery (see e.g. [0087] of Sergi). Galande teaches a method for protecting metal from corrosion (see e.g. abstract of Galande) using a storage device to deliver current to the metal (see e.g. [0031] of Galande). Specially, .

Claim(s) 1-4, 13, 14, 18, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al (US 20120261270 A1) in view of Burns. 

Claim 1: Glass teaches a method for cathodically protecting and/or passivating a metal section (see e.g. [0014] lines 1-2 of Glass) in an ionically conductive material (see e.g. #13 on Fig 2 of Glass), comprising 
providing an anode (see e.g. #7 on Fig 1a of Glass) for communication of an electrical current to the metal section in the ionically conductive material (see e.g. [0052] of Glass), 
a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy (see e.g. [0054] lines 1-2 of Glass), 
electrically connecting one pole to the metal section (see e.g. [0050] lines 1-3 of Glass), 

placing the anode in ionic contact with the ionically conductive material (see e.g. #11 on Fig 2 of Glass) such that the electrical current can flow from the storage component through the electrical connection to the metal section (see e.g. [0052] of Glass) thus reducing a total amount of electrical energy (see e.g. [0018] of Glass).  

Glass does not explicitly teach that replacement electrical energy is introduced into the storage component while in situ. Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the power supply with a suitable rechargeable battery taught in Burns because this allows the power supply of Glass to be reused. 

Claim 2: Glass in view of Burns teaches that the anode and the storage component are both at least partly contained in the ionically conductive material (see e.g. #11 on Fig 2 of Glass).

Claim 3: Glass in view of Burns teaches that the storage component is connected as a single unit with the anode (see e.g. [0029] lines 1-2 of Glass).

Claim 4: Glass in view of Burns teaches that the storage component is contained within a closed or sealed canister (see e.g. [0054] lines 1-2 of Glass) defining the anode on an exterior surface (see e.g. [0054] lines 2-4 of Glass).

Claim 13: Glass does not explicitly teach that the replacement electrical energy is introduced by replacing the storage component.

Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to 

Claim 14: Glass in view of Burns teaches that the storage component is a cell or battery of cells (see e.g. [0054] lines 1-2 of Glass).

Claim 18: Glass in view of Burns teaches that the anode comprises a material which is less noble than the metal section so that it is sacrificial (see e.g. [0032] of Glass).

Claim 23: Glass teaches a method for cathodically protecting and/or passivating a metal section (see e.g. [0014] lines 1-2 of Glass) in an ionically conductive material (see e.g. #13 on Fig 2 of Glass), comprising 
providing an anode (see e.g. #7 on Fig 1a of Glass) for communication of an electrical current to the metal section in the ionically conductive material (see e.g. [0052] of Glass), 
providing a storage component of electrical energy with two poles for communicating electrical current generated by release of the electrical energy (see e.g. [0054] lines 1-2 of Glass), 
electrically connecting one pole to the metal section (see e.g. [0050] lines 1-3 of Glass), and electrically connecting the other pole to the anode (see e.g. [0054] lines 4-6 of Glass), and placing the anode in ionic contact with the ionically conductive material (see e.g. #11 on Fig 2 of Glass) such that the electrical current can flow from the 
locating the storage component in a container (see e.g. [0054] lines 1-2 of Glass), and after a period of operation.

Glass does not explicitly teach replacing the storage component in the container with a replacement storage component to provide additional electrical energy. Glass teaches “The protection of the metal section is using the sacrificial anode and power supply is preferably followed by disconnecting and removing the power supply. After the power supply has been removed, it is preferable to connect the sacrificial anode to the metal section so that a current flows between the sacrificial anode and the metal to continue protecting the metal section” (see e.g. [0016] of Glass). Glass also teaches that the power supply can be a battery or DC power supply (see e.g. [0064] of Glass). Burns teaches that batteries in cathodic protection systems can be charged using solar energy (see e.g. [0029] of Burns). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method of Glass to include the replacement energy to the power supply with a suitable rechargeable battery taught in Burns because this allows the power supply of Glass to be reused.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795